Citation Nr: 0725256	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
also claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for peripheral neuropathy.

The case was remanded in January 2004 and July 2006 for 
additional development.  The requested development has not 
yet been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2004 and July  2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran contends that his exposure to herbicides, while 
stationed in the Republic of Korea, resulted in the 
development of progressive peripheral neuropathy.  

The veteran served on active duty in the United States Army 
from February 1966 to January 1969, which included being 
stationed in the Republic of Korea for almost a year.  His DD 
Form 214 confirms his overseas posting in the Republic of 
Korea.  Service personnel records confirm that actual dates 
of the veteran's service in Republic of Korea were from 
January 1968 to January 1969.  The veteran was assigned to 
the 30th Ordinance between January 1968 and April 1968.  From 
April 1968 to January 1969, the veteran was assigned to the 
7th Battalion (Hawk), 5th Artillery Division.  His MOS 
(military occupational specialty) was radar repairman on the 
Hawk Missile System. 

Private medical records and VA outpatient treatment records, 
including those from the neurology clinic, indicated that as 
a veteran who served in the Republic of Korea, it was likely 
that his disability was secondary to herbicide exposure.  The 
veteran underwent a VA neurological examination in April 
2005, upon which all of his service records were reviewed.  
He reported herbicide exposure and stated that since his 
discharge from the military, he has had intermittent problems 
with initially very mild sensory complaints in his feet.  
This has developed over the years to progressive and painful 
sensory neuropathy.  The examiner opined that his impairments 
were all related to a progressive motor sensory neuropathy 
that is progressive and as least as likely as not related to 
his prior Agent Orange exposure.  The examiner was unable to 
provide any other possible etiology for his neuropathy.

The Department of Defense has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the Demilitarized Zone (DMZ), including a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to North of the "civilian control line."  The Department of 
Defense publication with respect to herbicide agent use in 
Korea during the stated period includes a list of specific 
military units subordinate to the 2nd Infantry Division and 
the 3rd Brigade of the 7th Infantry Division.  Field 
artillery, signal and engineer troops also were supplied as 
support personnel to various elements of these Infantry 
Divisions during the time of the confirmed use of Agent 
Orange.

In the Board's Remand dated in July 2006, reference was made 
to VA M21-1MR (Manual Rewrite), Part IV, subpart ii, section 
C, 10J, which instructs VA to submit a request to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification of the location of a veteran's unit if he/she 
alleges service along the DMZ in the Republic of Korea 
between April 1968 and July 1969, and was assigned to a unit 
other than one cited by the Department of Defense.  

The RO was instructed to furnish the U.S. Army Joint Services 
Records Research Center (JSRRC) the veteran's dates of 
service in the Republic of Korea, and the unit(s) to which he 
was assigned- for verification of the location of such 
unit(s) during his period of service in the Republic of 
Korea.  The RO did not comply with these instructions.  
Rather, the RO submitted a PIES request to the National 
Personnel Records Center (NPRC), and only identified the 
first unit to which the veteran was assigned to in Korea, but 
not the unit to which he was assigned beginning in April 1968 
(the 7th Battalion (Hawk), 5th Artillery Division).   

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  In the present appeal the July 2006 
remand required that the RO conduct additional development of 
the veteran's claim including submission of information to 
JSSRC.  

Thus while the Board regrets the additional delay caused by 
this remand, the RO has not complied with the Board's 
specific instructions and a remand is required.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2006), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

2.  The RO should furnish to the U.S. Army 
Joint Services Records Research Center 
(JSRRC) all information necessary for 
verification of the location of the 
veteran's units during his period of 
service in the Republic of Korea.  
Specifically, the RO should furnish to the 
JSRRC the veteran's dates of service in 
the Republic of Korea, and the units to 
which he was assigned.  Any additional 
information felt to be necessary for the 
verification of the location of the 
veteran's units in the Republic of Korea 
should also be furnished to the JSRRC.  
All information obtained, including any 
and all responses from the JSRRC, should 
be made a part of the veteran's claims 
folder.  

3.  If and only if it is determined that 
the veteran's units, and, by definition, 
the veteran, was in fact exposed to 
herbicides in the Republic of Korea, the 
veteran should be afforded a VA 
examination by neurologist.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included the examination report.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran's peripheral 
neuropathy, which was first diagnosed many 
years following his discharge from 
service, as likely as not had its origin 
as the result of exposure to Agent Orange 
in the Republic of Korea.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



